Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on September 2, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1-4, 7-11, and 14-18 have been amended.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022, has been entered.
 
Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 112(b) have been fully considered but they are not persuasive.  Applicants argue at page 10 of Applicants’ Reply dated September 2, 2022 (hereinafter “Applicants’ Reply”) that the specification indicates that “’a smart averaging method,’ e.g., a method used by the trained model, may be ‘applied and that reduces variance in the average.’”  The Examiner respectfully asserts that merely reciting “a smart averaging method” is not a model and does not clarify what kind of model is being used to minimize variance.  In fact, no details about smart averaging are provided or how they are incorporated into a model.
Applicants’ further argue at pages 10-11 of Applicants’ Reply that the “specification further provides a specific example of what would be understood by a person of skill in the art for ‘minimizing variance.’  Specifically, at para. [0046], the specification discloses loyalty scores that are generated by one embodiment of the invention.  The included chart identifies a ‘Loyalty Score’ generated by the disclosed method and a ‘Traditional Score’ that is generated by ‘traditional methods’ of loyalty calculation.”  Applicants further describe the chart at page 11 of Applicants’ Reply.  The Examiner respectfully asserts that the issue is not whether variance is minimized by Applicants’ method  The issue is whether one of ordinary skill in the art would be able to determine how to avoid infringing the recited method.  In other words, what about the claimed model is responsible for minimizing variance?  Is it the type of model chosen?  The type of variables input into the model?  A combination of the two?  Thus, the rejection is maintained.
Applicants further argue at page 12 of Applicants’ Reply regarding the rejection under 35 USC 112(b) that “it is unclear how customer records including items and attributes of the items lead to training a model for loyalty score,” that “”a machine learning model is trained (e.g., a trained model is generated) based on a set of training data that includes customer records.  The customer records each include ‘products and associated attributes.’  That is, the customer records have one or more products and each of the products have identified, associated attributes.  The training data set further includes ‘seed loyalty values’.”  The Examiner respectfully notes that these ‘seed loyalty values’ are not recited in the claim or described by the claim and how they relate to the customer records.  Further, per MPEP 2111.01, limitations from the specification must not be imported into the claim.  (See MPEP 2111.01).  Thus, the rejection is maintained.  
Applicants’ arguments regarding the rejection of claims 3, 10, and 17 have been fully considered but they are not persuasive.  The Examiner rejected these claims as being indefinite because the quantity Loyalty (A, Oi) is never calculated anywhere and thus it is unclear how this quantity is derived.  Applicants argue at page 13 of Applicants’ Reply that this quantity is calculated at paragraph [0045] in the specification.  However, per MPEP 2111.01, limitations from the specification must not be imported into the claim.  (See MPEP 2111.01).  Thus, the quantity Loyalty (A, Oi) is not defined, the claim is indefinite, and the rejection is maintained.
Applicants’ arguments regarding the rejection of claims 3-4, 10-11, and 17-18 as reciting the same loyalty quantity with the same scope have been fully considered but they are not persuasive.  Applicants argue at page 13 of Applicants’ Reply that the scope of the claims is not the same because “the inputs to the equation recited in claim 3 are different than the inputs to the equation in claim 4.”  The Examiner respectfully disagrees.  Paragraph [0045] of Applicants’ originally-filed disclosure indicates that Loyalty (A, Oi), which is recited in claim 3, is determined using the equation:
Loyalty (A,Oi) = S(Oi) - S(Oi A) 
S(Ai, Oi)  
Paragraph [0045] then indicates that when this definition of Loyalty (A,Oi) is substituted into claim 3, the loyalty function of claim 4 is obtained.  Thus, the scope of the claims appears to be the same and the claims appear to be equivalent.  Thus, the rejection is maintained and the Examiner notes that should claims 3, 10, and 17 be found allowable, claims 4, 11, and 18 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 14 of Applicants’ Reply that “each of the present claims require a computer and/or elements of a computer, and therefore cannot ‘be performed in the human mind, or by a human using a pen and paper.”  The Examiner respectfully disagrees.  
First, the Examiner notes that, per MPEP 2106.04(a)(2)(III)(C), “Claims can recite a mental process even if they are claimed as being performed on a computer.”  Thus, merely reciting the use of a computer is not sufficient to recite a technological improvement.  MPEP 2106.04(a)(2)(III)(C) further indicates “In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.”  
With this in mind, the Examiner notes that, both at least in the previous office action and below, the Examiner has identified the one or more computers comprising one or more processors and one or more non-transitory computer readable media as being recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Accordingly, the Examiner concludes that the claimed invention is a concept performed in the human mind and applicants are merely claiming that concept performed on a generic computer.
Applicants further argue that the claims recite steps “which have only been performed by a computer” and cite “the use of a trained model that was generated by an iterative learning process that utilizes a set of training data.  The use of a trained machine learning model is not a ‘human cognitive action’ and is certainly not something that humans ‘have performed for hundreds of years, at least for the reasons that computers have not existed for hundreds of years.  Further, human cognitive processes are not capable of implementing ‘trained models’.”  The Examiner respectfully disagrees.
Per MPEP 2106.04(a)(2)(III)(A), examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include: a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites; a claim to detecting suspicious activity by using network monitors and analyzing network packets; a claim to a specific data encryption method for computer communication involving a several-step manipulation of data; and a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image).
In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind; a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind; and a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind). 
With these examples in mind, the Examiner respectfully asserts that the instant claims recite methods and mathematical equations that can be done with pen and paper or in the human mind because they recite collecting and comparing known information, i.e., various sales figures for an assortment and addition/subtraction/multiplication/division.  Further, per MPEP 2106.04(a)(2)(III)(B), “The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").”
Thus, even if a person may have to perform calculations mentally or with pen and paper, i.e., in a situation with a model, this does not mean the claims recite eligible subject matter.  Instead, the computer is used as a tool to perform a mental process, i.e., to make the calculations easier.  
Applicants further assert at page 16 of Applicants’ Rely that “trained machine learning models, as is known in the art, rely on underlying embeddings that can include non-intuitive connections and which are not reproducible using human cognitive processes.”  The Examiner respectfully asserts that the claims do not specify any particular type of model or any particulars of models, nor do they recite any embeddings and thus this argument is irrelevant.
Applicants further argue at page 16 of Applicants’ Reply that “the Office Action has failed to analyze or even consider the additional subject matter of the dependent claims.”  The Examiner respectfully disagrees and refers Applicants to both the previous Office Action and below for an analysis of the dependent claims.
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicants’ arguments are directed toward whether Churchill in view of Fano discloses models that minimize variance.  However, as discussed above and below, this portion of the claims has been assigned little patentable weight.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites “wherein the loyalty score is calculated by a trained model configured to implement a loyalty function and that minimizes variance of calculated loyalty scores for at least one attribute.”  The metes and bounds of this claim are unclear such that a person having ordinary skill in the art cannot determine how to avoid infringement.  The claim is reciting that the model “minimizes variance” but no characteristics of the model are recited and how such characteristics relate to minimizing variance.  For example, is it a particular type of model that results in minimal variance?  Particular variables used?  A combination of the two?  In other words, what is it particularly about the model that minimizes variance?  It is further unclear how it is determined that variance is “minimized”, as this is a relative term, i.e., how is it determined that variance is as minimal as possible?  Therefore, a person having ordinary skill in the art would be unable to determine if the model he/she was using would minimize variance and infringe the claim.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 1. 
Further, claim 1 recites “wherein the trained model is generated by an iterative leaning process utilizing a set of training data including a plurality of customer records, wherein each of the plurality of customer records includes one or more items and one or more associated attributes.”  This limitation is unclear.  It is unclear if this generating/training is intended to be part of the recited method or if it occurs externally to the claims.  Further, if the model is used to determine a loyalty score, it is unclear how customer records including items and attributes of the items lead to training a model for loyalty score.  If, for example, the equation in claim 2 is an example of a model for calculating a loyalty score, how are attributes used as inputs to train this model?  The inputs are recited to be sales including and not including a particular item.  Thus, how are customer records with customer/item attributes used to train this model?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting training the model.
Claims 8 and 15 are rejected for similar reasons.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15.
Claims 3, 10, and 17:  Claim 3 recites the quantity Loyalty (A, Oi).  However, this quantity is never calculated anywhere and thus it is unclear how this quantity is derived. 
Further, it is unclear if claim 3 is intended to recite the same loyalty function as that recited in claim 4.  Per paragraph [0045] of Applicants’ originally-filed disclosure, the equation in claim 3 simplifies to the equation of claim 4, indicating that claims 3 and 4 have the same scope.  For purposes of examination, the Examiner is interpreting claims 3 and 4 as reciting the same loyalty function.
Claims 10 and 17 are rejected for similar reasons.
The Examiner notes that should claims 3, 10, and 17 be found allowable, claims 4, 11, and 18 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claims 4, 11, and 18:  It is unclear if claim 4 is intended to recite the same loyalty function as that recited in claim 3.  Per paragraph [0045] of Applicants’ originally-filed disclosure, the equation in claim 3 simplifies to the equation of claim 4, indicating that claims 3 and 4 have the same scope.  For purposes of examination, the Examiner is interpreting claims 3 and 4 as reciting the same loyalty function.
Claims 11 and 18 are rejected for similar reasons.
The Examiner notes that should claims 3, 10, and 17 be found allowable, claims 4, 11, and 18 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a system, a non-transitory computer readable medium, and a method for calculating a loyalty score.   With respect to claim 1, claim elements calculate a loyalty score and apply at least one rule based on the calculated loyalty score, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  The Examiner further notes that these steps also, under their broadest reasonable interpretation, cover a mathematical process as well.  Per MPEP 2106.04(a)(2), It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
Claims 8 and 15 recite similar limitations.  
The judicial exception is not integrated into a practical application.  In particular, claims 1, 8, and 15 each recite receiving a set of assortments. These limitations are considered to recite insignificant extra-solution activity.
Further, claim 1 recites a non-transitory memory and a processor. These elements are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite receiving a set of assortments.  Per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Further, as discussed above, claim 1 recites a non-transitory memory and a processor.  These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 9, and 16 are directed to an equation for calculating the loyalty score and are further directed to the abstract idea.  Claims 3, 10, and 17 are directed to an equation for calculating the loyalty score and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to an equation for calculating the loyalty score and are further directed to the abstract idea.  Claims 5-7, 12-14, and 19-20 are directed to a type of rule that is generated and are further directed to the abstract idea.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0302503 A1 to Churchill et al. (hereinafter “Churchill”), in view of US 2005/0189414 A1 to Fano et al. (hereinafter “Fano”).
Claims 1, 8, and 15:  Churchill discloses a system “to customize user experience based on brand resilience data”.  (See Churchill, at least Abstract).  Churchill further discloses a non-transitory memory having instructions stored thereon and a processor (See Churchill, at least paras. [0029]-[0030], computer system includes a processor and a machine readable medium) configured to execute the instructions to:
receive a set of assortments each including a subset of a plurality of items (See Churchill, at least para. [0012], system receives and analyzes all user session branded with the same brand, i.e., Coach; user submits brand Coach in first search session of a user session; para. [0015], user may be presented with item listings that are all or predominantly branded Coach or may be presented with item listings without considering brand);
calculate a loyalty score for at least one item in the plurality of items, wherein the loyalty score is calculated based on a relationship between assortments including the at least one item and assortments without the at least one item (See Churchill, at least para. [0012], brand resilience is calculated utilizing a brand popularity value and a brand intent value of the brand; brand popularity may be expressed as a number of searches over a period of time that include the brand name; the brand intent value may be expressed as the number of clicks with respect to a particular brand divided by the number of clicks on items that include any brand name; thus, brand intent equals number of clicks on Coach items divided by the number of clicks on any brand items, i.e. both Coach and non-Coach items; para. [0017], brand affinity may also be considered in determining which item listings to present to a user in response to a user; if there is a high affinity between two different brands, then in response to a search for one of the brands, the user may be presented with item listings of items with the other brand name, i.e., the search results contain items from 2 different brands);
apply at least one rule based on the calculated loyalty score for the at least one item, wherein the at least one rule dictates presentation of the at least one item to a customer (See Churchill, at least para. [0015], brand resilience value of a brand is used to determine what type of user experience would be best suited for a given user; for example, if a user is searching for a highly resilient brand, user may be presented only with items of that exact brand; if brand is characterized as low resilience, user may be presented with item listings without taking into consideration whether they are associated with that exact brand).
Churchill does not expressly disclose wherein the loyalty score is calculated by a trained model configured to implement a loyalty function and that minimizes variance of calculated loyalty scores for at least one attribute, wherein the trained model is generated by an iterative learning process utilizing a set of training data including a plurality of customer records, wherein each of the plurality of customer records includes one or more items and one or more associated attributes.  
However, Fano discloses a “method and system for using individualized customer models when operating a retail establishment” that are “generated using statistical analysis of transaction data for the customer.”  (See Fano, at least Abstract).  Fano further discloses that the customer model may comprise “one or more attributes, such as behavior, brand loyalty, wallet share, price sensitivity, promotional sensitivity, product substitution, basket variability, frequency of shopping, etc.”  (See Fano, at least para. [0032].  Fano further discloses wherein the loyalty score is calculated by a trained model configured to implement a loyalty function and that minimizes variance of calculated loyalty scores for at least one attribute, wherein the trained model is generated by an iterative learning process utilizing a set of training data including a plurality of customer records, wherein each of the plurality of customer records includes one or more items and one or more associated attributes (See Fano, at least para. [0046], customer model training system uses a training transactional database that contains historical shopping data for a plurality of customers such as customer name, dates and times of shopping events, items purchased and prices paid during shopping events; para. [0049], customer model training module may be updated at any time including after any one or all shopping trips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user experience system and method of Churchill the ability wherein the loyalty score is calculated by a trained model configured to implement a loyalty function and that minimizes variance of calculated loyalty scores for at least one attribute, wherein the trained model is generated by an iterative learning process utilizing a set of training data including a plurality of customer records, wherein each of the plurality of customer records includes one or more items and one or more associated attributes as disclosed by Fano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide enhanced promotion and planning for retail establishments and others in the supply chain.”  (See Fano, at least para. [0007]).
Claims 8 and 15 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of Churchill and Fano discloses all the limitations of claims 1, 8, and 15 discussed above.
Churchill further discloses wherein the at least one rule comprises a rule for placement of products in a retail setting (See Churchill, at least para. [0015], brand resilience value of a brand is used to determine what type of user experience would be best suited for a given user; for example, if a user is searching for a highly resilient brand, user may be presented only with items of that exact brand; if brand is characterized as low resilience, user may be presented with item listings without taking into consideration whether they are associated with that exact brand).
Claims 12 and 19 are rejected for similar reasons.
Claims 6, 13, and 20:  The combination of Churchill and Fano discloses all the limitations of claims 1, 8, and 15 discussed above.
Churchill further discloses wherein the at least one rule requires a predetermined number of sellers of the at least one item in an e-commerce environment (See Churchill, at least para. [0015], brand resilience value of a brand is used to determine what type of user experience would be best suited for a given user; for example, if a user is searching for a highly resilient brand, user may be presented only with items of that exact brand, i.e., one seller of an item).
Claims 13 and 20 are rejected for similar reasons.
Claims 7 and 14:  The combination of Churchill and Fano discloses all the limitations of claims 1 and 8 discussed above.
Churchill further discloses wherein the at least one rule requires presenting the plurality of items in an e-commerce environment arranged according to the loyalty score (See Churchill, at least para. [0015], brand resilience value of a brand is used to determine what type of user experience would be best suited for a given user; for example, if a user is searching for a highly resilient brand, user may be presented only with items of that exact brand; if brand is characterized as low resilience, user may be presented with item listings without taking into consideration whether they are associated with that exact brand).
Claim 14 is rejected for similar reasons.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Fano as applied to claims 1, 8, and 15 above, and further in view of US 8,024,215 B2 to Mount (hereinafter “Mount”).
Claims 2, 9, and 16:  The combination of Churchill and Fano discloses all the limitations of claims 1, 8, and 15 discussed above.
Neither Churchill nor Fano expressly discloses wherein the loyalty function for the at least one item (A) in an assortment O is:
Loyalty (A,O) = S(O) — S(OA) 
S(A, O)  
where Loyalty(A,O) is the loyalty score of the at least one item in the assortment O, S(O) is total sales for the assortment O, S(OA) is sales for assortment O without the at least one item, and S(A, O) is total sales for the assortment O when the at least one item was included in the assortment.
However, Mount discloses “systems and methods for improving overall profitability, and/or longevity of one or more businesses within an industry, by analyzing their position(s) within one or more market segment.  In doing so, it is contemplated that the systems or methods may include managing sales (e.g., competition and/or volume, or otherwise) within one or more market segments of an industry.”  (See Mount, at least Abstract).  Mount further discloses that a market segment may comprise a specific product brand.  (See Mount, at least col. 4, lines 15-25).
Mount further discloses wherein the loyalty function for the at least one item (A) in an assortment O is:
Loyalty (A,O) = S(O) — S(OA) 
S(A, O)  
where Loyalty(A,O) is the loyalty score of the at least one item in the assortment O, S(O) is total sales for the assortment O, S(OA) is sales for assortment O without the at least one item, and S(A, O) is total sales for the assortment O when the at least one item was included in the assortment (See Mount, at least col. 6, lines 40-67, market share is computed as (Vn/V)*100, where Vn is the total sales of products of the specific segment from a business and V is the total sales of products or otherwise of the specific segment and N is the total number of businesses competing in the specific segment; for example, businesses/brands such as Ford, GM, and Toyota compete in pickup trucks; Ford has 10 trucks sold, GM has 40 trucks sold, and Toyota has 50 trucks sold; market share of Ford is (10/100)*100=10, market share of GM is (40/100)*100 =40, and market share of Toyota is (50/100)*100=50; NOTE: the examiner notes that S(O) – S(OA) is equivalent to the sales of A, i.e., total sales – sales not including A = sales of A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user experience system and method of Churchill and the customer modeling system and method of Fano the ability wherein the loyalty function for the at least one item (A) in an assortment O is:
Loyalty (A,O) = S(O) — S(OA) 
S(A, O)  
where Loyalty(A,O) is the loyalty score of the at least one item in the assortment O, S(O) is total sales for the assortment O, S(OA) is sales for assortment O without the at least one item, and S(A, O) is total sales for the assortment O when the at least one item was included in the assortment as disclosed by Mount since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to remove less desirable brands, products, and services, and introduce more desirable brands, products, and services.  (See Mount, at least col. 4, lines 39-44).  
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17:  The combination of Churchill and Fano discloses all the limitations of claims 1, 8, and 15 discussed above.
Neither Churchill nor Fano expressly discloses wherein the loyalty function for the at least one item (A) in the set of assortments is weighted by a total sales of the at least one item in an assortment Oi according to: 
Loyalty(A) =                 
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            S(A, Oi) * Loyalty (A, Oi) 					                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
             S(A, Oi)
where Loyalty(A) is the loyalty score of the at least one item, S(A, Oi) is total sales for the assortment Oi when the at least one item was included in the assortment Oi, Loyalty(A,Oi) is a loyalty score of the at least one item in the assortment Oi, and n is less than or equal to a number of assortments in the set of assortments.
However, Mount discloses wherein the loyalty function for the at least one item (A) in the set of assortments is weighted by a total sales of the at least one item in an assortment Oi according to: 
Loyalty(A) =                 
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            S(A, Oi) * Loyalty (A, Oi) 					                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
             S(A, Oi)
where Loyalty(A) is the loyalty score of the at least one item, S(A, Oi) is total sales for the assortment Oi when the at least one item was included in the assortment Oi, Loyalty(A,Oi) is a loyalty score of the at least one item in the assortment Oi, and n is less than or equal to a number of assortments in the set of assortments (See Mount, at least col. 6, lines 40-67, market share is computed as (Vn/V)*100, where Vn is the total sales of products of the specific segment from a business and V is the total sales of products or otherwise of the specific segment and N is the total number of businesses competing in the specific segment; for example, businesses/brands such as Ford, GM, and Toyota compete in pickup trucks; Ford has 10 trucks sold, GM has 40 trucks sold, and Toyota has 50 trucks sold; market share of Ford is (10/100)*100=10, market share of GM is (40/100)*100 =40, and market share of Toyota is (50/100)*100=50; NOTE: the examiner notes that S(O) – S(OA) is equivalent to the sales of A, i.e., total sales – sales not including A = sales of A; the Examiner further notes that n is less than or equal to the number of assortments in the set of assortments; thus, n may be 1; the Examiner further notes that, per paragraph [0045] of Applicants’ originally-filed disclosure, the equations of claims 3 and 4 are equivalent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user experience system and method of Churchill and the customer modeling system and method of Fano the ability wherein the loyalty function for the at least one item (A) in the set of assortments is weighted by a total sales of the at least one item in an assortment Oi according to: 
Loyalty(A) =                 
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            S(A, Oi) * Loyalty (A, Oi) 					                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
             S(A, Oi)
where Loyalty(A) is the loyalty score of the at least one item, S(A, Oi) is total sales for the assortment Oi when the at least one item was included in the assortment Oi, Loyalty(A, Oi) is a loyalty score of the at least one item in the assortment Oi, and n is less than or equal to a number of assortments in the set of assortments as disclosed by Mount since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to remove less desirable brands, products, and services, and introduce more desirable brands, products, and services.  (See Mount, at least col. 4, lines 39-44).  
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:  The combination of Churchill and Fano discloses all the limitations of claims 1, 8, and 15 discussed above.
Neither Churchill nor Fano expressly discloses wherein the loyalty function for the at least one item (A) is: 
Loyalty(A) =                 
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            S(Oi) – S(                
                    
                        
                            O
                        
                        
                            i
                        
                        
                            A
                        
                    
                    )
                
             					                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
             S(A, Oi)
where Loyalty(A) is the loyalty score for the at least one item, S(Oi) is total sales for an assortment Oi, S(                        
                            
                                
                                    O
                                
                                
                                    i
                                
                                
                                    A
                                
                            
                            )
                        
                     is sales for the assortment Oi without the at least one item, and S(A, Oi) is total sales for the assortment Oi when the at least one item was included in the assortment Oi, and n is less than or equal to a number of assortments in the set of assortments.
However, Mount discloses wherein the loyalty function for the at least one item (A) is: 
Loyalty(A) =                 
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            S(Oi) – S(                
                    
                        
                            O
                        
                        
                            i
                        
                        
                            A
                        
                    
                    )
                
             					                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
             S(A, Oi)
where Loyalty(A) is the loyalty score for the at least one item, S(Oi) is total sales for an assortment Oi, S(                        
                            
                                
                                    O
                                
                                
                                    i
                                
                                
                                    A
                                
                            
                            )
                        
                     is sales for the assortment Oi without the at least one item, and S(A, Oi) is total sales for the assortment Oi when the at least one item was included in the assortment Oi, and n is less than or equal to a number of assortments in the set of assortments (See Mount, at least col. 4, lines 15-25, market segment may comprise specific product brands; col. 6, lines 40-67, market share is computed as (Vn/V)*100, where Vn is the total sales of products of the specific segment from a business and V is the total sales of products or otherwise of the specific segment and N is the total number of businesses competing in the specific segment; for example, businesses/brands such as Ford, GM, and Toyota compete in pickup trucks; Ford has 10 trucks sold, GM has 40 trucks sold, and Toyota has 50 trucks sold; market share of Ford is (10/100)*100=10, market share of GM is (40/100)*100 =40, and market share of Toyota is (50/100)*100=50; NOTE: the examiner notes that S(O) – S(OA) is equivalent to the sales of A, i.e., total sales – sales not including A = sales of A; the Examiner further notes that n is less than or equal to the number of assortments in the set of assortments; thus, n may be 1; the Examiner further notes that, per paragraph [0045] of Applicants’ originally-filed disclosure, the equations of claims 3 and 4 are equivalent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user experience system and method of Churchill and the customer modeling system and method of Fano the ability wherein the loyalty function for the at least one item (A) is: 
Loyalty(A) =                 
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            S(Oi) – S(                
                    
                        
                            O
                        
                        
                            i
                        
                        
                            A
                        
                    
                    )
                
             					                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
             S(A, Oi)
where Loyalty(A) is the loyalty score for the at least one item, S(Oi) is total sales for an assortment Oi, S(                        
                            
                                
                                    O
                                
                                
                                    i
                                
                                
                                    A
                                
                            
                            )
                        
                     is sales for the assortment Oi without the at least one item, and S(A, Oi) is total sales for the assortment Oi when the at least one item was included in the assortment Oi, and n is less than or equal to a number of assortments in the set of assortments as disclosed by Mount since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to remove less desirable brands, products, and services, and introduce more desirable brands, products, and services.  (See Mount, at least col. 4, lines 39-44).  
Claims 11 and 18 are rejected for similar reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684